Exhibit 10.1

ENGILITY HOLDINGS, INC.
AMENDED AND RESTATED
2012 LONG TERM PERFORMANCE PLAN
PERFORMANCE UNIT AWARD AGREEMENT


This Performance Unit Award Agreement (this “Agreement”), effective as of the
Grant Date (as defined below), is between Engility Holdings, Inc., a Delaware
corporation (the “Corporation”), and the Participant (as defined below). Any
term capitalized but not defined in this Agreement will have the meaning set
forth in the Engility Holdings, Inc. Amended and Restated 2012 Long Term
Performance Plan (the “Plan”). The Plan provides for the grant of
Performance-Based Awards to key employees of the Corporation or its Affiliates
as approved by the Committee. In exercise of its discretion under the Plan, the
Committee has determined that the Participant should receive a Performance-Based
Award of Share Units subject to the terms and restrictions set forth herein
under the Plan and, accordingly, the Corporation and the Participant hereby
agree as follows:
1.    Definitions. The following terms shall have the following meanings for
purposes of this Agreement:


(a)“Cause” means the Participant’s: (i) intentional failure to perform
reasonably assigned duties, which failure the Participant does not cure within
fifteen days of the Corporation providing written notice of such failure; (ii)
personal dishonesty or willful misconduct in the performance of duties; (iii)
breach of fiduciary duties to the Corporation involving personal profit; (iv)
willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses); or
(iv) any act by a Participant involving fraud, any breach by Participant of
applicable regulations of competent authorities in relation to trading or
dealing with stocks, securities, investments and the like or any willful or
grossly negligent act by the Participant resulting in an investigation by the
Securities and Exchange Commission, which, in the case of (iv) above, the Board
reasonably determines materially adversely affects the Corporation or the
Participant’s ability to perform his or her duties to the Corporation. For
purposes of this definition, an act, or failure to act, on Participant’s part
shall be deemed “willful” if done, or omitted to be done, by the Participant in
bad faith and without reasonable belief that the action or omission was in the
best interest of the Corporation. For purposes of this definition, “Corporation”
includes any applicable Subsidiary, Successor and any Subsidiary of a Successor.


(b)“Good Reason” means any of the following actions, without the Participant’s
express prior written approval: (i) any material reduction in base salary,
annual cash incentive opportunity or long-term incentive opportunity, (ii)
subject to the terms and conditions of the applicable plan(s), any failure by
the Corporation to continue to provide employee benefits to the Participant that
are substantially similar in the aggregate to those afforded to persons of
comparable title and position of the Corporation or applicable Subsidiary (for
this purpose employee benefits shall mean retirement, fringe and welfare
benefits); (iii) any material adverse change in the Participant’s duties or
responsibilities; (iv) any relocation of the Participant’s principal place of
business of 50 miles or more, provided that such relocation also increases the
Participant’s commute by at least 25 miles; or (v) any failure to pay amounts
earned by the Participant within ten (10) days after the date such compensation
is due. For purposes of this definition, “Corporation” includes any applicable
Subsidiary, Successor and any Subsidiary of a Successor.


(c)“Grant Date” shall mean [DATE].


(d)“Participant” shall mean [EMPLOYEE NAME].






--------------------------------------------------------------------------------




(e)“Performance Units” shall mean the Performance-Based Award of Share Units
subject to the terms and restrictions set forth herein, as further described on
Exhibit A.


(f)“Shares” shall mean a number of shares of the Corporation’s Common Stock, par
value $0.01 per share, equal to the number of Performance Units, subject to
adjustment as set forth in Exhibit A hereto.


(g)“Subsidiary” shall mean, as to any person, any corporation, association,
partnership, joint venture or other business entity of which 50% or more of the
voting stock or other equity interests (in the case of entities other than
corporations), is owned or controlled (directly or indirectly) by that entity,
or by one or more of the Subsidiaries of that entity, or by a combination
thereof.


(h)“Successor” means the entity surviving a Change in Control transaction
involving the Corporation or Engility Corporation, and includes any entity of
which such survivor is a Subsidiary and any entity which acquires all or
substantially all of the assets of the Corporation.


(i)“Target Award” shall mean the target number of Performance Units set forth on
Exhibit A hereof, which represents the target number of Performance Units that
may be settled and released to the Participant pursuant to this Award. The
actual number of Performance Units granted hereunder that will vest pursuant to
this Award shall be determined in accordance with Exhibit A hereof.


2.    Grant. The Corporation hereby grants an Award of the Performance Units to
the Participant as set forth on Exhibit A, each of which represents the right to
receive one Share (or the Fair Market Value thereof) upon the expiration of the
Restricted Period (as defined below) and otherwise subject to the terms,
conditions and restrictions set forth in the Plan and this Agreement. The
Corporation shall cause an account (the “Unit Account”) to be established and
maintained on the books of the Corporation to record the number of Performance
Units credited to the Participant under the terms of this Agreement. The
Participant’s interest in the Unit Account shall be that of a general, unsecured
creditor of the Corporation.


3.    Restricted Period. Except as otherwise provided in paragraphs 6 and 7
hereof, the “Restricted Period” shall mean the period beginning on the Grant
Date and expiring on the third anniversary of the Grant Date, but only if (a)
and to the extent the Corporation has achieved the performance targets set forth
on Exhibit A (and the other terms and conditions set forth therein have been
met) as certified by the Committee in accordance with the Plan, and (b) the
Participant has remained in service with the Corporation or any of its
Affiliates continuously until that date; provided, that if later, the Restricted
Period shall end on the date on which the Committee provides the certification
set forth in (a) above.


4.    Settlement. The Participant shall be entitled to settlement of the
Performance Units covered by this Agreement at the time that the Restricted
Period ends with respect to such Performance Units pursuant to Section 3 or
Section 6. Such settlement shall be made as promptly as practicable thereafter
(but in no event after the thirtieth day following the end of the Restricted
Period) through, in the sole discretion of the Committee, either (a) the
issuance to the Participant (or to the executors or administrators of
Participant’s estate in the event of the Participant’s death) of a stock
certificate (or evidence such Stock has been registered in book entry form in
the name of the Participant with the relevant stock agent) for a number of
shares of Stock equal to the number of such vested Performance Units, or (b) a
payment of cash to the Participant (or to the executors or administrators of
Participant’s estate in the event of the Participant’s death) equal to the Fair
Market Value of the Stock that would otherwise have been issued pursuant to (a)
above.



2

--------------------------------------------------------------------------------




5.    Restrictions on Transfer. The Performance Units may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by
Participant other than by will or the laws of descent and distribution. Any
sale, assignment, transfer, pledge, hypothecation, loan or other disposition
other than in accordance with this Section 5 shall be null and void.


6.    Change in Control During Restricted Period. Upon the occurrence of a
Change in Control,


(a)In the event the entity surviving the Change in Control (the “Successor”)
assumes the Award granted hereby, (i) any in process Performance Periods shall
end upon the date immediately preceding the Change in Control, (ii) the number
of Performance Units that shall be eligible to vest shall be (A) the Target
Award, if less than one-half of the Performance Period has elapsed prior to the
effective date of the Change in Control, or (B) the actual number of Performance
Units that would have vested if the date of the Change in Control were the end
of the Performance Period and the actual performance as of that date had been
the actual performance for the entire Performance Period, if one-half or more of
the Performance Period has elapsed prior to the effective date of the Change in
Control, (iii) the Restricted Period will end on the third anniversary of the
Grant Date, and (iv) notwithstanding Section 7 below, in the event the
Participant’s employment with the Successor is terminated without Cause by the
Successor, or for Good Reason by the Participant, prior to the expiration of the
Restricted Period, the number of Performance Units otherwise eligible to vest
pursuant to this paragraph shall immediately vest and be settled in accordance
with Section 4 upon the Participant’s termination of employment.


(b)In the event the Successor does not assume the Award granted hereby, the
Restricted Period shall end with respect to a number of Performance Units equal
to (A) the Target Award, if less than one-half of the Performance Period has
elapsed prior to the effective date of the Change in Control, or (B) the actual
number of Performance Units that would have vested if the date of the Change in
Control were the end of the Performance Period and the actual performance as of
that date had been the actual performance for the entire Performance Period, if
one-half or more of the Performance Period has elapsed prior to the effective
date of the Change in Control, and the appropriate number of Performance Units
shall become vested and settled in accordance with Section 4.
For purposes of evaluating performance for any shortened Performance Period,
appropriate adjustments to the performance targets, performance periods and the
determination of actual performance shall be made by the Committee to carry out
the intent of this paragraph 6.


7.    Termination of Employment During Restricted Period. In the event that the
Participant’s employment with the Corporation and its Subsidiaries is terminated
prior to the expiration of the Restricted Period, the Participant shall forfeit
the Performance Units and all of the Participant’s rights hereunder shall cease;
provided, that the Committee shall have the discretion to provide for the
vesting of all or a portion of the Performance Units and the settlement thereof
upon or following the Participant’s termination of employment in circumstances
such as Participant’s death, disability or retirement as the Committee shall
determine in its sole discretion. The Participant’s rights to the Performance
Units shall not be affected by any change in the nature of the Participant’s
employment so long as the Participant continues to be an employee or other
applicable service provider, within the discretion of the Committee, of the
Corporation or any of its Subsidiaries.


8.    Dividends. If the Corporation pays a cash dividend on its common stock,
the Participant shall accrue in his or her Dividend Account (as defined below) a
cash dividend equivalent with respect to the maximum number of Performance Units
issuable pursuant to this Agreement as of the record date for the dividend. The
Corporation shall cause an account (the “Dividend Account”) to be established
and maintained as part of the records of the Corporation to evidence the
aggregate cash dividend equivalents

3

--------------------------------------------------------------------------------




accrued by the Participant from time to time under this Section. No interest
shall accrue on any amounts reflected in the Dividend Account. The Participant’s
interest in the amounts reflected in the Dividend Account shall be that of a
general, unsecured creditor of the Corporation. Subject to, and as promptly as
practicable following, the settlement of the Share Units pursuant to Section 4
hereunder, the Corporation shall pay an amount in cash (without interest and
subject to applicable withholding taxes) to the Participant (or his or her
permitted transferee(s) who are issued Stock or cash pursuant to Section 4
hereunder) equal to the aggregate cash dividend equivalents accrued in the
Participant’s Dividend Account with respect to the vested Performance Units
settled with the Participant and the Participant’s Dividend Account shall be
eliminated at that time. In the event that the Participant forfeits his or her
rights to all or any portion of the Performance Units (or such Performance Units
are otherwise cancelled on account of the Company’s actual performance), the
Participant also shall forfeit his or her rights to any cash dividend
equivalents accrued in the Participant’s Dividend Account with respect to such
forfeited shares and the Participant’s Dividend Account shall be eliminated at
that time. For the avoidance of doubt, no dividend equivalent rights shall
accrue under this Section 8 with respect to a dividend on the Corporation’s
Stock in the event that any applicable adjustments pursuant to Section 11 hereof
provide similar benefits.


9.    No Right to Continued Employment. Nothing in this Agreement or the Plan
shall be interpreted or construed to confer upon the Participant any right to
continue employment by the Corporation or any of its subsidiaries, nor shall
this Agreement or the Plan interfere in any way with the right of the
Corporation or any of its subsidiaries to terminate the Participant’s employment
at any time for any reason whatsoever, whether or not with cause.


10.    No Rights as a Stockholder. The Participant’s interest in the Performance
Units shall not entitle the Participant to any rights as a stockholder of the
Corporation. The Participant shall not be deemed to be the holder of, or have
any of the rights and privileges of a stockholder of the Corporation in respect
of, the shares of Stock unless and until such shares have been issued to the
Participant in accordance with Section 4.


11.    Adjustments Upon Change in Capitalization. In the event of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
split, spin-offs, stock dividend or similar capital adjustment, as a result of
which shares of any class shall be issued in respect of outstanding shares of
the Corporation’s Stock or shares of Corporation’s Stock shall be changed into a
different number of shares or into another class or classes or into other
property or cash, the number of Performance Units shall be adjusted to reflect
such event so as to preserve (without enlarging) the value of the award
hereunder, with the manner of such adjustment to be determined by the Committee
in its sole discretion. This paragraph shall also apply with respect to any
extraordinary dividend or other extraordinary distribution in respect of the
Corporation’s Common Stock (whether in the form of cash or other property).


12.    Company Clawback Policy. Notwithstanding any provision of the Plan or
this Agreement to the contrary, the Corporation may require the Participant to
return shares of Stock (or the value of such Stock when originally released to
Participant), cash paid to the Participant upon settlement of the Performance
Units, cash paid from the Dividend Account and any other amount required by law
to be returned, in the event that such repayment is required in order to comply
with the Corporation’s clawback policy as then in effect or any laws or
regulations relating to restatements of the Corporation’s publicly-reported
financial results.


13.    General Restrictions. Notwithstanding anything in this Agreement to the
contrary, the Corporation shall have no obligation to issue the Stock as
contemplated by this agreement unless and until

4

--------------------------------------------------------------------------------




such transfer shall comply with all relevant provisions of law and the
requirements of any stock exchange on which the Corporation’s shares are listed
for trading.


14.    Tax Withholding. Upon the expiration or termination of the Restricted
Period, the Participant shall remit to the Corporation the minimum amount
necessary to satisfy Federal, state, local or foreign withholding tax
requirements, if any (“Withholding Taxes”) as a condition to the Corporation’s
issuance of any Stock (and any related dividend equivalent amounts) or cash as
provided in Section 4. The payment shall be in cash, unless otherwise provided
by the Corporation to allow (i) the delivery of shares of Stock, (ii) a
reduction in the number of shares of Stock otherwise deliverable or other
amounts otherwise payable to the Participant pursuant to this Agreement, or
(iii) a combination of (i) and/or (ii). The value of any Stock delivered or
withheld as payment in respect of withholding tax requirements shall be
determined by reference to the Fair Market Value of such Stock as of the date of
such withholding or delivery. In the event that Withholding Taxes are satisfied
by withholding a portion of the Stock otherwise deliverable to the Participant
pursuant to this Agreement, the Corporation shall not withhold any Stock in
excess of the minimum number of shares of Stock necessary to satisfy the
applicable Withholding Taxes.


15.    Plan Governs. The Participant hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by its terms, all of which are incorporated
herein by reference. The Plan shall govern in the event of any conflict between
this Agreement and the Plan.


16.    Modification of Agreement. This Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but, subject
to the terms and conditions of the Plan and this Agreement, only by a written
instrument executed by the parties hereto.
 
17.    Section 409A. Notwithstanding anything herein to the contrary, to the
maximum extent permitted by applicable law, the settlement of the Performance
Units (including any dividend equivalent rights related thereto) to be made to
the Participant pursuant to this Agreement is intended to qualify as a
“short-term deferral” pursuant to Section 1.409A-1(b)(4) of the Regulations and
this Agreement shall be interpreted consistently therewith. However, under
certain circumstances, settlement of the Performance Units or any dividend
equivalent rights may not so qualify, and in that case, the Committee shall
administer the grant and settlement of such Performance Units and any dividend
equivalent rights in strict compliance with Section 409A of the Code. Further,
notwithstanding anything herein to the contrary, if at the time of a
Participant’s termination of employment with the Corporation and its
Subsidiaries, the Participant is a “specified employee” as defined in Section
409A of the Code, and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of service
is necessary in order to prevent the imposition of any accelerated or additional
tax under Section 409A of the Code, then the Corporation will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Participant) to the minimum extent necessary to satisfy Section 409A of the Code
until the date that is six months and one day following the Participant’s
termination of employment with the Corporation (or the earliest date as is
permitted under Section 409A of the Code), if such payment or benefit is payable
upon a termination of employment. For purposes of this Agreement, a “termination
of employment” shall have the same meaning as “separation from service” under
Section 409A of the Code and Grantee shall be deemed to have remained employed
so long as Grantee has not “separated from service” with the Corporation or
Successor. Each payment of Performance Units (and related dividend equivalent
units) constitutes a “separate payment” for purposes of Section 409A of the
Code.



5

--------------------------------------------------------------------------------




18.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.


19.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Delaware without
giving effect to the conflicts of laws principles thereof. If the Participant
has received a copy of this Agreement (or the Plan or any other document related
hereto or thereto) translated into a language other than English, such
translated copy is qualified in its entirety by reference to the English version
thereof, and in the event of any conflict the English version will govern.


20.    Successors in Interest.     This Agreement shall inure to the benefit of
and be binding upon any successor to the Corporation. This Agreement shall inure
to the benefit of the Participant or the Participant’s legal representatives.
All obligations imposed upon the Participant and all rights granted to the
Corporation under this Agreement shall be final, binding and conclusive upon the
Participant’s heirs, executors, administrators and successors.


21.    Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participant, the Corporation and all other interested persons. No member of the
Committee shall be personally liable for any action determination or
interpretation made in good faith with respect to the Plan or the Performance
Units. In its absolute discretion, the Board of Directors may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.


22.    Resolution of Disputes.     Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Participant and Corporation for all purposes.


23.    Data Privacy Consent. As a condition of the grant of the Performance
Units, the Participant hereby consents to the collection, use and transfer of
personal data as described in this paragraph. The Participant understands that
the Corporation and its subsidiaries hold certain personal information about the
Participant, including name, home address and telephone number, date of birth,
social security number, salary, nationality, job title, ownership interests or
directorships held in the Corporation or its subsidiaries, and details of all
restricted units or other equity awards or other entitlements to shares of
common stock awarded, cancelled, exercised, vested or unvested (“Data”). The
Participant further understands that the Corporation and its subsidiaries will
transfer Data among themselves as necessary for the purposes of implementation,
administration and management of the Participant’s participation in the Plan,
and that the Corporation and any of its subsidiaries may each further transfer
Data to any third parties assisting the Corporation in the implementation,
administration and management of the Plan. The Participant understands that
these recipients may be located in the European Economic Area or elsewhere, such
as the United States. The Participant hereby authorizes them to receive,
possess, use, retain and transfer such Data as may be required for the
administration of the Plan or the subsequent holding of shares of common stock
on the Participant’s behalf, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer to a broker or other third party with
whom the Participant may elect to deposit any shares of common stock acquired
under the Plan. The Participant may, at any time, view such Data or require any
necessary amendments to it.

6

--------------------------------------------------------------------------------






24.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Performance Units
contemplated hereunder, the Participant expressly acknowledges that (a) the Plan
is discretionary in nature and may be suspended or terminated by the Corporation
at any time; (b) the grant of Performance Units is a one-time benefit that does
not create any contractual or other right to receive future grants of
Performance Units, or benefits in lieu of Performance Units; (c) all
determinations with respect to future grants of Performance Units, if any,
including the grant date, the number of shares of Stock granted and the
restricted period, will be at the sole discretion of the Corporation; (d) the
Participant’s participation in the Plan is voluntary; (e) the value of the
Performance Units is an extraordinary item of compensation that is outside the
scope of the Participant’s employment contract, if any, and nothing can or must
automatically be inferred from such employment contract or its consequences; (f)
grants of Performance Units are not part of normal or expected compensation for
any purpose and are not to be used for calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and the Participant waives any claim on
such basis; and (g) the future value of the Stock is unknown and cannot be
predicted with certainty. In addition, except for the rights and benefits
expressly provided herein, the Participant understands, acknowledges and agrees
that the Participant will have no rights to compensation or damages related to
the Performance Units in consequence of the termination of the Participant’s
employment for any reason whatsoever and whether or not in breach of contract.


25.    Award Administrator. The Corporation may from time to time to designate a
third party (an “Award Administrator”) to assist the Corporation in the
implementation, administration and management of the Plan and any Performance
Units granted thereunder, including by sending Award Letters on behalf of the
Corporation to Participants, and by facilitating through electronic means
acceptance of Performance Share Agreements by Participants.


26.    Acceptance. This Agreement shall not be enforceable until it has been
executed by the Participant. In the event the Corporation has designated an
Award Administrator, the acceptance (including through electronic means) of the
Performance Units Award contemplated by this Agreement in accordance with the
procedures established from time to time by the Award Administrator shall be
deemed to constitute the Participant’s acknowledgment and agreement to the terms
and conditions of this Agreement and shall have the same legal effect in all
respects of the Participant having executed this Agreement by hand.










[signature page to follow]

7

--------------------------------------------------------------------------------






By:    ENGILITY HOLDINGS, INC.


    
————————————————————
Anthony Smeraglinolo
President and Chief Executive Officer
                        
        
                    ————————————————————
Thomas O. Miiller
Senior Vice President, General Counsel and
Corporate Secretary






Acknowledged and Agreed
as of the date first written above:




______________________________
Participant Signature




































[Signature page to Engility Holdings, Inc. 2012 Amended and Restated Long Term
Performance Plan
Performance Retention Award Agreement]



8